Name: Council Regulation (EC) No 1416/97 of 22 July 1997 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1998 marketing year
 Type: Regulation
 Subject Matter: prices;  animal product;  agricultural structures and production
 Date Published: nan

 No L 196/8 EN Official Journal of the European Communities 24 . 7. 97 COUNCIL REGULATION (EC) No 1416/97 of 22 July 1997 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1998 marketing year experience gained during the 1991 , 1992, 1993 , 1994, 1995 and 1996 marketing years concerning private storage , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in par ­ ticular Article 3 ( 1 ) and (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (-1), Having regard to the opinion of the Economic and Social Committee (4), Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regulation (EEC) No 3013/89 ; Whereas, when the basic price for sheep carcases is fixed, account should be taken of the objectives of the common agricultural policy; whereas the main objectives of the common agricultural policy are, in particular, to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices; whereas these factors result in the price for the 1998 marketing year being fixed at the level laid down in this Regulation ; Whereas the weekly seasonally adjusted amounts ap ­ plicable to the basic price should be fixed in the light of Article 1 For the 1998 marketing year, the basic price for sheep ­ meat is hereby fixed at ECU 504,07 for 100 kg carcase weight. Article 2 The basic price referred to in Article 1 is hereby seasonally adjusted in accordance with the table set out in the Annex to this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1998 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1997. For the Council The President F. BODEN (') OJ No L 289, 7 . 10 . 1989, p. 1 . Regulation as last amended by Regulation (EC) No 1589/96 (OJ No L 206, 16 . 8 . 1996, p . 25). (2) OJ No C 101 , 27 . 3 . 1997, p. 16 . (5) OJ No C 200, 30 . 6 . 1997. (4) Opinion delivered on 29 May 1997 (not yet published in the Official Journal). 24. 7 . 97 EN Official Journal of the European Communities No L 196/9 ANNEX 1998 MARKETING YEAR (ECU/100 kilograms carcase weight) Week beginning Week Basic price 5 January 1998 12 January 1998 19 January 1998 26 January 1998 2 February 1998 9 February 1998 16 February 1998 23 February 1998 2 March 1998 9 March 1 998 16 March 1998 23 March 1998 30 March 1998 6 April 1998 13 April 1998 20 April 1998 27 April 1998 4 May 1998 11 May 1998 18 May 1998 25 May 1998 1 June 1998 8 June 1998 15 June 1998 22 June 1998 29 June 1998 6 July 1998 13 July 1998 20 July 1998 27 July 1998 3 August 1998 10 August 1998 17 August 1998 24 August 1998 31 August 1998 7 September 1998 14 September 1998 21 September 1998 28 September 1998 5 October 1998 12 October 1998 19 October 1998 26 October 1998 2 November 1998 9 November 1998 16 November 1998 23 November 1998 30 November 1998 7 December 1998 14 December 1998 21 December 1998 28 December 1998 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 515,06 518.58 522,67 525.59 528,51 531,42 534,35 537,27 539,61 541 ,94 543,1 1 543,11 541,94 540,30 538,09 534.94 532.60 529.09 525.59 520,92 515,08 509.23 502.24 496,39 491,72 487,05 483,55 481,20 480,01 479,45 478,83 478,83 478,83 478,83 478,83 478,83 478,83 478,83 478,86 478,98 479.10 479,20 479,30 480,00 480.95 482,00 483,20 486,10 490,75 496.60 503,85 511,50